Case 1:18-cv-05628-SJ-ST Document 20-2 Filed 01/09/19 Page 1 of 2 PageID #: 384



                                        

                                        

                                        

                                        

                                        

                                        

                                        

                                        

                                        

                                        

                                        

                                        




          EXHIBIT A
                                        

                                        

                                        

                                        

                                        
1/3/2019                          JonesDocument
           Case 1:18-cv-05628-SJ-ST     Law Firm, P.C. 20-2
                                                       Mail - Fwd: YOUR01/09/19
                                                                Filed   JOB NEED TOPage
                                                                                   GET DELIVERED
                                                                                         2 of 2 PageID #: 385


                                                                                       Bryce Jones <bryce@joneslawnyc.com>



  Fwd: YOUR JOB NEED TO GET DELIVERED
  Jake <coryj@aucegypt.edu>                                                                            Thu, Jan 3, 2019 at 3:04 PM
  To: Bryce Jones <bryce@joneslawnyc.com>

    Bryce,

    Please help me. I just received this from State to State and am now incredibly concerned that my items will be sold.

    Jake
    ---------- Forwarded message ---------
    From: State to state NY Inc <statetostateny@gmail.com>
    Date: Thu, Jan 3, 2019 at 1:01 PM
    Subject: YOUR JOB NEED TO GET DELIVERED
    To: <coryj@aucegypt.edu>


    HELLO MR HAMMOCK, I UNDERSTAND THAT YOU HAVE LAWYERS INVOLVED NOW WE NEED TO COME UP
    WITH A RESOLUTION. WE HAVE TO SEND YOUR THINGS TO AUCTION IF WE CANT GET THIS SETTLED. A
    LAWSUIT WILL BE PUT ON YOU AS WELL FOR NON PAYMENT. IF YOU WILL LIKE YOUR THINGS PLEASE CALL
    BY TOMORROW OR THEY WILL BE SENT TO AUCTION AND A SUIT WILL BE SENT TO YOU
    CALL 8335303599 THANK YOU




https://mail.google.com/mail/u/0?ik=bc8f561ca5&view=pt&search=all&permmsgid=msg-f%3A1621670875130698609&simpl=msg-f%3A16216708751…   1/1
